[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION FOR RECONSIDERATION OF PLAINTIFFS' MOTIONFOR SUMMARY JUDGMENT AND DEFENDANT SAFECO'S MOTIONS TO REARGUE AND FORSUMMARY JUDGMENT
On December 27, 1994, the Court heard reargument by all parties on the plaintiffs' motion for summary judgment.
Safeco's argument against the plaintiffs' motion having been heard and fully reconsidered on the merits, the Court will adhere to its original conclusion contained in the Memorandum of Decision On Plaintiffs' Motion For Summary Judgment dated August 4, 1994, which granted summary judgment as to liability only. The defendant Safeco's Motion For Summary Judgment (#118) is denied. CT Page 639
In addition, the plaintiffs' having provided a copy of the Aetna policy which reflects an uninsured motorist coverage of $300,000 and evidence that Maria Diotaiuto was insured under the policy, upon reconsideration the plaintiffs' motion for summary judgment as to liability only will be granted as to the defendant Aetna Casualty  Surety Company for reasons contained within the Court's initial memorandum of decision.
Therefore, based on the merits after argument by counsel and after a full reconsideration, the plaintiffs' Motion For Summary Judgment (#120) as to liability only is granted as to both Aetna Casualty  Surety Company and Safeco Insurance Company of America.
So ordered,
Michael Hartmere Judge of the Superior Court